                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00273-RJC-DSC


 CS TECHNOLOGY INC. AND                          )
 SITEHANDS INC.,                                 )
                                                 )
                   Plaintiffs,                   )
                                                 )
 v.                                              )                      ORDER
                                                 )
 HORIZON RIVER TECHNOLOGIES                      )
 LLC,                                            )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on “Plaintiffs’ Motion to Compel” (document #99),

“Plaintiffs’ Motion for a Protective Order to Quash Subpoenas” (document #107), and the parties’

briefs and exhibits.

       These Motions have been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. §636(b)(1)(B), and are now ripe for the Court’s consideration.

       The Court has carefully considered the authorities, the record and the parties’ arguments.

Plaintiffs seek to compel discovery responses as to four categories of information and documents:

       1. Produce instant message communications transmitted by Defendant’s personnel using

the “Slack” program;

       2. Add Tommy Floyd and Karin Martinsen as custodians for Defendant’s document

collection and review and produce responsive documents;

       3. Provide complete responses to Plaintiffs’ First Set of Interrogatories; and
       4. Provide a copy of the “the July 1, 2019 sworn statement of Behz Akhund” that

Defendant identified in its Responses and Objections to Plaintiffs’ Second Set of Interrogatories.

       On November 13, 2019, the Court recommended that Plaintiffs’ Motion to Dismiss

Defendant’s RICO counterclaim be denied.              See “Memorandum and Recommendation”

(document #132). The information that Plaintiffs seek reasonably relates to Defendant’s RICO

claim. For that reason and the other reasons stated in Plaintiffs’ briefs, its Motion to Compel will

be granted.

       Plaintiffs seek to quash subpoenas served on third-party subcontractors. The subpoenas

seek information relevant to Defendant’s RICO claim. For that reason and the other reasons stated

in Defendant’s brief, the Motion for Protective Order to Quash Subpoenas is denied.

       NOW THEREFORE IT IS ORDERED:

       1. “Plaintiffs’ Motion to Compel” (document #99) is GRANTED. Within ten days of the

date of this Order, Defendant shall provide full and complete responses to Plaintiffs’ discovery

requests enumerated above. If Defendant contends that it has already made complete production

as to any request, it shall so certify in a verified discovery response.

       2. “Plaintiffs’ Motion for a Protective Order to Quash Subpoenas” (document #107) is

DENIED.

       3. The parties shall bear their own costs at this time.

       4. The Clerk is directed to send copies of this Order to counsel for the parties, including

but not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                     Signed: November 14, 2019
